 


109 HR 4910 IH: National Drug Testing Integrity Act
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4910 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Whitfield (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prohibit the manufacture, sale, marketing, or distribution of products or substances designed or intended to defraud a drug test. 
 
 
1.Short titleThis Act may be cited as the National Drug Testing Integrity Act. 
2.Findings and purposeCongress finds the following: 
(1)Approximately 12,000,000 employees are subject to mandatory drug testing under Department of Transportation regulations because they are in safety-sensitive positions. These employees include truck drivers, bus drivers, pilots, mass transit operators, railroad engineers, pipeline workers, mariners, and related transportation industry safety-sensitive personnel. 
(2)Millions of additional employers perform drug testing in an effort to increase safety, reduce employee turnover, tardiness, absenteeism, workers’ compensation claims, accidents and injuries, and health benefit utilization. 
(3)The availability of products designed to defraud a drug test creates a serious public safety risk when employees in safety-sensitive positions are successful in defrauding a drug test. 
(4)More than 400 products designed to defraud drug tests are easily obtained, in person and on the Internet. 
3.Consumer Product BanNot later than 180 days after the date of the enactment of this Act, the Consumer Product Safety Commission shall, pursuant to section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) and notwithstanding section 8 of such Act (15 U.S.C. 2057), promulgate a rule declaring to be a banned hazardous product any instrument, tool, substance, or device designed or intended to falsify, alter, or defraud any lawfully administered drug test designed to detect the presence of chemical substances or controlled substances in the body. 
 
